DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-24, in the reply filed on 06-01-2022 is acknowledged.
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06-01-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “the molded body obtained by the method for molding a ceramic material according to claim 11”.  It is unclear if all of the limitations of claim 11 are required as part of the method of claim 22, or if this is a product-by-process style recitation of a molded body.  For purposes of examination, claim 22 will be interpreted to include all of the limitations of claim 11.

Allowable Subject Matter
Claims 11-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  JP 2011-157222 A (Nishiyama) is the closest prior art.  Nishiyama teaches preparing two separate slurries containing a ceramic powder, a resin, and a solvent, mixing the two slurries and a reactive-curing curing agent, and then injecting the slurries into a mold.  However Nishiyama does not add the curing agent until after the two slurries are mixed together.  There is no teaching or suggestion to add the curing agent to one of the separate slurries before mixing the two slurries together. US 4,432,798 (Helferich) suggests forming two separate slurries containing a ceramic powder and components of a gel-forming system (one with a silicate-containing solution and one with an aluminate-containing solution) that begin gelling upon mixing of the two slurries in order to bond the ceramic powder to a molded body.  However such a gelling system as in Helferich is chemically unique to a curing system as in Nishiyama, and it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishiyama to arrive at the claimed invention based on the teachings of Helferich because it would not have been obvious which components to include in each slurry, and there would not have been a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741